    19-08279-rdd       Doc 23       Filed 08/23/19       Entered 08/23/19 21:26:51                Main Document
                                                        Pg 1 of 15


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

                                                             )
In re:                                                       )    Chapter 11
                                                             )
WINDSTREAM HOLDINGS, INC., et al.,1                          )    Case No. 19-22312 (RDD)
                                                             )
                                    Debtors.                 )    (Jointly Administered)
                                                             )
WINDSTREAM HOLDINGS, INC. et al.,                            )
                                                             )
                                                             )    Adv. Pro. No. 19-08279
                                Plaintiffs,                  )
vs.                                                          )
                                                             )
                                                             )
UNITI GROUP INC., et al.,                                    )
                                                             )
                                Defendants.                  )

                                           AFFIDAVIT OF SERVICE

      I, Alyssa Kim-Whittle, depose and say that I am employed by Kurtzman Carson Consultants
LLC (KCC), the claims and noticing agent for the Debtors in the above-captioned case.

       On August 20, 2019, at my direction and under my supervision, employees of KCC caused to
be served the following document via Electronic Mail upon the service list attached hereto as Exhibit
A; via Overnight Mail upon the service list attached hereto as Exhibit B; and via First Class Mail
upon the service lists attached hereto as Exhibit C and Exhibit D:




                                              (Continued on Next Page)




1
  The last four digits of Debtor Windstream Holdings, Inc.’s tax identification number are 7717. Due to the large
number of Debtors in these chapter 11 cases, for which joint administration has been granted, a complete list of
the debtor entities and the last four digits of their federal tax identification numbers is not provided herein. A
complete list of such information may be obtained on the website of the Debtors’ claims and noticing agent at
http://www.kccllc.net/windstream. The location of the Debtors’ service address for purposes of these chapter 11
cases is: 4001 North Rodney Parham Road, Little Rock, Arkansas 72212.
19-08279-rdd   Doc 23   Filed 08/23/19    Entered 08/23/19 21:26:51   Main Document
                                         Pg 2 of 15
19-08279-rdd   Doc 23   Filed 08/23/19    Entered 08/23/19 21:26:51   Main Document
                                         Pg 3 of 15




                                 Exhibit A
          19-08279-rdd                   Doc 23       Filed 08/23/19              Entered 08/23/19 21:26:51                       Main Document
                                                                                Pg 4 of 15
                                                                                 Exhibit A
                                                                              Master Service List
                                                                           Served via Electronic Mail


                 Description                           CreditorName                         CreditorNoticeName                                 Email

  Counsel for HAM Communications, Inc.     Alston & Bird LLP                       Gerard S. Catalanello                gerard.catalanello@alston.com
  Counsel for Accedian Networks Inc.,
  Fox Net, LLC, Fox Cable Network
  Services, LLC and Fox News Network,                                                                                   john.weiss@alston.com;
  L.L.C.                                   Alston & Bird LLP                       John W. Weiss and William Hao        william.hao@alston.com
  Counsel for Fox Net, LLC, Fox Cable
  Network Services, LLC and Fox News
  Network, L.L.C.                          Alston & Bird LLP                       Leib M. Lerner                       leib.lerner@alston.com
  Arkansas Attorney General                Arkansas Attorney General               Attn Bankruptcy Department           oag@ArkansasAG.gov
  Counsel for AT&T Corp. and certain of                                                                                 brian.lohan@arnoldporter.com;
  its affiliates and subsidiaries          Arnold & Porter Kaye Scholer LLP        Brian J. Lohan and Ginger Clements   ginger.clements@arnoldporter.com
  Counsel for AT&T Corp. and certain of
  its affiliates and subsidiaries          Arnold & Porter Kaye Scholer LLP        Peta Gordon                          peta.gordon@arnoldporter.com

  Counsel for AT&T Corp. and certain of
  its affiliates and subsidiaries and Official
  Committee of Unsecured Creditors             AT&T Services Legal Department      James W. Grudus, Esq.                james.grudus@att.com
                                                                                   Robbins, Russell, Englert, Orseck,
  Counsel to Aurelius Capital Master, Ltd. Aurelius Capital Master, Ltd.           Untereinger & Sauber LLP             wtrunk@robbinsrussell.com

  Counsel for UBS Realty Investors LLC     Ballard Spahr LLP                       Leslie C. Heilman                    heilmanl@ballardspahr.com
  Counsel for Comcast Business
  Communications, LLC                      Ballard Spahr LLP                       Matthew G. Summers                  summersm@ballardspahr.com
                                                                                   Tobey M. Daluz and Chantelle D.     daluzt@ballardspahr.com;
  Counsel for AppDirect, Inc.              Ballard Spahr LLP                       McClamb                             mcclambc@ballardspahr.com
  Counsel for Tri Tower Telecom                                                                                        bbivona@barclaydamon.com;
  Corporation                              Barclay Damon LLP                       Beth Ann Binvona and John R. Weider jweider@barclaydamon.com
  Counsel for Cisco Systems Capital
  Corporation, Salesforce.com, Inc.,
  Juniper Networks, Inc., Juniper
  Networks (US), Inc., Broadsoft, Inc.,
  Broadsoft Adaptation, Inc., and          Bialson, Bergen & Schwab, a             Lawrence M. Schwab and Thomas M.
  Broadsoft, LLC                           Professional Corporation                Gaa                              Tgaa@bbslaw.com
  Counsel for Netrality Property Trust,
  LLC                                      Blank Rome LLP                          Evan J. Zucker                       EZucker@BlankRome.com
                                                                                                                        Becker@BlankRome.com;
  Counsel for Netrality Property Trust,                                                                                 JBibiloni@BlankRome.com;
  LLC                                      Blank Rome LLP                          Samuel H. Becker, Jose F. Bibiloni   mcathers@netrality.com
  Interested Party                         BMC Group, Inc.                         T. Feil and Steven Ordaz             sordaz.bmcgroup@ecfalerts.com
  Counsel for Ninety Park Property LLC,
  VNO One Park LLC, 7 West 34th Street     Borah, Goldstein, Altschuler, Nahins &
  LLC                                      Goidel, P.C.                           Jeffrey C. Chancas                    jchancas@borahgoldstein.com
  Counsel for Saetec, Inc. and Access
  Communication Services, Inc.             Boylan Code LLP                         Devin Lawton Palmer                  dpalmer@boylancode.com
                                                                                                                        jbender@bradley.com;
  Counsel for ADTRAN, Inc.                 Bradley Arant Boult Cummings, LLP       Jay R. Bender, Cathleen C. Moore     ccmoore@bradley.com
  Counsel for Communication Data Link,
  LLC                                      Brick Gentry, P.C.                      Thomas L. Flynn                      Tom.flynn@brickgentrylaw.com
  Counsel for Douglas E. Abrahams          Bronson Law Offices, P.C.               H. Bruce Bronson                     hbbronson@bronsonlaw.net
  Counsel for Gallagher Fiduciary
  Advisors, LLC                            Bryan Cave Leighton Paisner LLP         Brian C. Walsh                       brian.walsh@bclplaw.com
                                                                                   Stephanie Wickouski and Jeremy       stephanie.wickouski@bclplaw.com;
  Counsel for Delaware Trust Company       Bryan Cave Leighton Paisner LLP         Finkelstein                          jeremy.finkelstein@bclplaw.com
  Counsel for Gallagher Fiduciary
  Advisors, LLC                            Bryan Cave Leighton Paisner LLP         Thomas J. Schell                     tjschell@bclplaw.com

  Counsel for Oracle America, Inc.         Buchalter, A Professional Corporation Shawn M. Christianson                  schristianson@buchalter.com
                                                                                                                        jjoseph@burr.com;
  Counsel for Altec Capital Services, LLC Burr & Forman LLP                        Joe A. Joseph and Regan Loper        rloper@burr.com

  Counsel for Altec Capital Services, LLC Burr & Forman LLP                        Richard R. Robinson                  rrobinson@burr.com
  Counsel for Frost Brown Todd LLC for
  Kentucky Utilities Company and
  Louisville Gas & Electric Company       Cannon Heyman & Weiss, LLP               Stephen L. Yonaty                    syonaty@chwattys.com
                                          Carmody Torrance Sandak &
  Interested Party                        Hennessey LLP                            Thomas J. Sansone                    tsansone@carmodylaw.com
  Counsel for Byers Engineering
  Company                                 Chaiken Klorfein, LLC                    Fredric Chaiken                      fc@chaikenklorfein.com
  Agent under the Revolver and Term
  Loan Credit Agreements                  Chase Bank, N.A.                         George D. Ionas                      george.d.ionas@jpmorgan.com
  Counsel for Berkley Insurance Company
  and Aspen American Insurance
  Company                                 Chiesa Shahinian & Giantomasi PC         Armen Shahinian                      ashahinian@csglaw.com




In re Windstream Holdings, Inc. et al.
Case No. 19-22312 (RDD)                                                           Page 1 of 6
          19-08279-rdd                   Doc 23        Filed 08/23/19             Entered 08/23/19 21:26:51                           Main Document
                                                                                Pg 5 of 15
                                                                                 Exhibit A
                                                                             Master Service List
                                                                          Served via Electronic Mail


               Description                        CreditorName                               CreditorNoticeName                                 Email
  Counsel for Berkley Insurance Company
  and Aspen American Insurance
  Company                               Chiesa Shahinian & Giantomasi PC             Beth J. Rotenberg                      brotenberg@csglaw.com
  Counsel for Aspen American Insurance
  Company and Berkley Insurance
  Company                               Chiesa Shahinian & Giantomasi PC             Jonathan Bondy                         jbondy@csglaw.com
  Counsel for Berkley Insurance Company
  and Aspen American Insurance
  Company                               Chiesa Shahinian & Giantomasi PC             Scott A. Zuber                         szuber@csglaw.com
  Counsel to Communication Workers of                                                Richard M. Seltzer and Melissa S.      rseltzer@cwsny.com;
  America, AFL-CIO                      Cohen, Weiss and Simon LLP                   Woods                                  Mwoods@cwsny.com

  Counsel for Hancock Reit Proscenium
  LLC, Hancock S-REIT Atl Corp and
  John Hancock Life Insurance (U.S.A.)      Coleman & Dempsey, LLP                   Arlene L. Coleman                      acoleman@coleman-dempsey.com
                                            Commonwealth of Pennsylvania,
  Interested Party                          Department of Revenue                    Carol E. Momjian                       cmomjian@attorneygeneral.gov
  Counsel for the Texas Comptroller of      Comptroller of Public Accounts of the    Courtney J. Hull, Assistant Attorney
  Public Accounts                           State of Texas                           General                                courtney.hull@oag.texas.gov
                                                                                                                            brian.resnick@davispolk.com;
  Counsel for Admin Agent                   Davis Polk & Wardwell LLP                Brian M. Resnick and David Schiff      david.schiff@davispolk.com
                                                                                     Marshall S. Huebner, Eli J. Vonnegut,
  Counsel for Uniti Group Inc.              Davis Polk & Wardwell LLP                James M. Millerman                    uniti.routing@davispolk.com
                                                                                                                           timothy.graulich@davispolk.com;
                                                                                     Timothy Graulich and Natasha          natasha.tsiouris@davispolk.com;
  Counsel for DIP Agent                     Davis Polk & Wardwell LLP                Tsiouris                              windstream.citi.routing@davispolk.com
  Counsel for the Commonwealth of
  Pennsylvania, Department of               Department of Environmental
  Environmental Protection                  Protection                               Vera N. Kanova                         verkanova@pa.gov
                                            Department of Justice US Attorney
  US Department of Justice                  General                              Commercial Litigation Branch               askdoj@usdoj.gov
  Counsel to TFC McDowell LLC               DLA Piper LLP (US)                   Rachel Ehrlich Albanese                    rachel.albanese@dlapiper.com
                                                                                 Richard M. Kremen and Virginia R.          richard.kremen@dlapiper.com;
  Counsel to TFC McDowell LLC               DLA Piper LLP (US)                   Callahan                                   virginia.callahan@dlapiper.com
  Counsel for Firooz Soulati and Mahin                                           Christopher F. Graham, Sarah H.            cgraham@eckertseamans.com;
  Amidzadeh                                 Eckert Seamans Cherin & Mellott, LLC Morrissey                                  smorrissey@eckertseamans.com
  Counsel for Zoom Video
  Communications, Inc.                      Emmet, Marvin & Martin, LLP              Thomas A. Pitta                        tpitta@emmetmarvin.com

  Federal Communications Commission         Federal Communications Commission Attn General Counsel                          thomas.johnson@fcc.gov
  Counsel for Georgia Power Company,
  Southern Company Services, Inc., and
  Southern Telecom, Inc.                    FisherBroyles, LLP                       Hollace T. Cohen                       hollace.cohen@fisherbroyles.com
  Counsel for Georgia Power Company,
  Southern Company Services, Inc., and
  Southern Telecom, Inc.                    FisherBroyles, LLP                       Thomas R. Walker                       thomas.walker@fisherbroyles.com

  Counsel for Actiontec Electronics, Inc.   Foley & Lardner LLP                      Victor A. Vilaplana                    vavilaplana@foley.com
  Counsel for Microsoft Corporation and
  Microsoft Licensing, GP                   Fox Rothschild LLP                       Maria A. Milano                        mamilano@foxrothschild.com
                                                                                                                            sbruckner@fraserstryker.com;
  Counsel for Omaha Public Power                                                     Stephen M. Bruckner, Mark R.           shogan@fraserstryker.com;
  District                                  Fraser Stryker PC LLO                    O'siochain and Steven R. Hogan II      mosiochain@fraserstryker.com
  Counsel for Santander Bank, N.A.          Gebhardt & Smith LLP                     Michael D. Nord                        Mnord@gebsmith.com
  Georgia Attorney General                  Georgia Attorney General                 Attn Bankruptcy Department             Agcarr@law.ga.gov
  Counsel for SunTrust Equipment
  Finance & Leasing Corp.                   Gordon Rees Scully Mansukhani LLP Megan M. Adeyemo                              madeyemo@grsm.com
  Counsel for NW 230 Congress Street
  Property Owner LLC                        Halperin Battaglia Benzija, LLP          Donna H. Lieberman                     dlieberman@halperinlaw.net
  Counsel for Landlord DAR Enterprises,
  L.L.C.                                    Halperin Battaglia Benzija, LLP     Donna H. Lieberman                          dlieberman@halperinlaw.net
                                            Hamburger, Maxson, Yaffe & McNally,
  Counsel for RXR SMP Owner LLC             LLP                                 Lane T. Maxson                              lmaxson@hmylaw.com
  Counsel for Ribbon Communications
  Operating Company, Inc.                   Hunton Andrews Kurth LLP                 Gregory G. Hesse                       ghesse@huntonak.com
  Counsel for Ribbon Communications
  Operating Company, Inc.                   Hunton Andrews Kurth LLP                 Michael S. Legge                       mlegge@huntonak.com
  Counsel for TierPoint, LLC, TierPoint
  Hosted Solutions, LLC (f/k/a
  Windstream Hosted Solutions, LLC),
  and TierPoint Oklahoma, LLC (fka                                                   Marshall C. Turner, Caleb T.           marshall.turner@huschblackwell.com;
  Perimeter Technology Center LLC)          Husch Blackwell LLP                      Holzaepfel                             caleb.holzaepfel@huschblackwell.com
  Interested Party                          IBM Corporation                          Marie-Josee Dube                       mjdube@ca.ibm.com
  Internal Revenue Service                  Internal Revenue Service                 Centralized Insolvency Operation       Mimi.M.Wong@irscounsel.treas.gov
  Internal Revenue Service                  Internal Revenue Service                 Centralized Insolvency Operation       Mimi.M.Wong@irscounsel.treas.gov
  Iowa Attorney General                     Iowa Attorney General                    Attn Bankruptcy Department             IDR.Bankruptcy@ag.iowa.gov



In re Windstream Holdings, Inc. et al.
Case No. 19-22312 (RDD)                                                             Page 2 of 6
          19-08279-rdd                   Doc 23        Filed 08/23/19              Entered 08/23/19 21:26:51                         Main Document
                                                                                 Pg 6 of 15
                                                                                  Exhibit A
                                                                            Master Service List
                                                                         Served via Electronic Mail


               Description                              CreditorName                       CreditorNoticeName                                   Email
  Counsel for U.S. TelePacific Corp.        J. Scott Bovitz                                                               bovitz@bovitz-spitzer.com
  Counsel for Robert Murray, Lead
  Plaintiff                                 Johnson Fistel, LLP                   W. Scott Holleman                       scotth@johnsonfistel.com
  Counsel for Capital Towers Company,
  LLC                                       Jones Walker LLP                      Jeffrey R. Barber                       jbarber@joneswalker.com
  Agent under the Revolver and Term
  Loan Credit Agreements                    JPMorgan Chase Bank, N.A.,            Timothy D. Lee                          timothy.d.lee@jpmorgan.com
                                                                                                                          jcarr@kelleydrye.com;
  Counsel for UMB Bank, National                                                  James S. Carr, Eric R. Wilson, and      ewilson@kelleydrye.com;
  Association, as Indenture Trustee         Kelley Drye & Warren LLP              Benjamin D. Feder                       bfeder@kelleydrye.com

                                                                                                                          KDWBankruptcyDepartment@kelleydrye.com;
  Counsel for Fusion Connect, Inc., on                                                                                    kelliott@kelleydrye.com;
  behalf of its various subsidiaries        Kelley Drye & Warren LLP              Kristin S. Elliott and Eric R. Wilson   ewilson@kelleydrye.com
  Counsel for Electric Plant Board of the
  City of Glasgow                           Kerrick Bachert PSC                   Scott A. Bachert                        sbachert@kerricklaw.com
  Counsel for Ankura Trust Company,
  LLC                                       Kilpatrick Townsend & Stockton LLP    Michael D. Langford                   mlangford@kilpatricktownsend.com
  Counsel for Ankura Trust Company,                                                                                     tmeyers@kilpatricktownsend.com;
  LLC                                       Kilpatrick Townsend & Stockton LLP    Todd C. Meyers, Gianfranco Finizio    gfinizio@kilpatricktownsend.com
                                                                                                                        mkieselstein@kirkland.com;
                                                                                                                        rkwasteniet@kirkland.com;
                                                                                  Marc Kieselstein; Ross M. Kwasteniet; bweiland@kirkland.com;
  Debtors' Counsel                          Kirkland & Ellis LLP                  Brad Weiland; John R. Luze            john.luze@kirkland.com
                                                                                                                        shessler@kirkland.com;
                                                                                  Stephen E. Hessler; Susan D. Golden; susan.golden@kirkland.com;
  Debtors' Counsel                          Kirkland & Ellis LLP                  George Klidonas                       george.klidonas@kirkland.com

  Counsel for 505 Eighth Corp., 171
  Madison Associates LLC, Union Square
  Broadway Associates LLC, 200 Varick
  Street DE LLC, 209-219 W. 38 LLC, 322
  Partners LLC, 301-5 Seventh Ave
  Assoc LLC, 515 Madison LLC, New 594
  Broadway Associates LLC, GSH
  Associates LLC, The Bet Eli Company
  LLC, 247 West 37th Street Associates
  LLC, and New 520 GSH LLC                 Lasser Law Group, PLLC                 Stephen M Lasser                        slasser@lasserlg.com
                                           Law Offices of Branson & Branson,
  Counsel for 530 6th Street, LLC          LLP                                    Uzzell S. Branson III                   usb3@usblaw.com
  Counsel for NW 230 Congress Street
  Property Owner LLC                       Law Offices of Kevin S. Neiman         Kevin S. Neiman                         kevin@ksnpc.com
  Top 50 Creditor and Official Committee                                          David S. Crossley, Chief Operating
  of Unsecured Creditors                   LEC Services Inc                       Officer                                 DSCROSSLEY@ISP.COM
                                           Linebarger Goggan Blair & Sampson,
  Counsel for Bexar County                 LLP                                    David G. Aelvoet                        sanantonio.bankruptcy@publicans.com
  Counsel for Iredell ISD, Kleberg County,
  Raymondville ISD, et al. (Hidalgo        Linebarger Goggan Blair & Sampson,
  County)                                  LLP                                    Diane Wade Sanders                      austin.bankruptcy@lgbs.com
  Counsel for Dallas County and            Linebarger Goggan Blair & Sampson,
  Mansfield ISD                            LLP                                    Elizabeth Weller                        dallas.bankruptcy@publicans.com
  Counsel for Fort Bend CO WCID # 02 Linebarger Goggan Blair & Sampson,
  and Wharton Co Jr Coll Dist              LLP                                    John P. Dillman                         houston_bankruptcy@publicans.com
  Counsel for U.S. Bank, National                                                 Walter H. Curchack and Vadim J.         wcurchack@loeb.com;
  Association, as Indenture Trustee        Loeb & Loeb LLP                        Rubinstein                              vrubinstein@loeb.com
  Counsel for Robert Murray, Lead                                                 Michael S. Etkin and Andrew             metkin@lowenstein.com;
  Plaintiff                                Lowenstein Sandler LLP                 Behlmann                                abehlmann@lowenstein.com
                                                                                  Darlene M. Nowak and Scott              nowak@marcus-shapira.com;
  Counsel for GTT Communications, Inc.      Marcus & Shapira LLP                  Livingston                              livingston@marcus-shapira.com
  Counsel for U.S. TelePacific Corp.        Marilyn Macron, P.C.                  Marilyn Cowhey Macron                   marilyn@marilynmacron.com
  Counsel for U.S. Bank, National                                                                                         Clark.Whitmore@maslon.com;
  Association, as Indenture Trustee         Maslon LLP                            Clark T. Whitmore and Jason Reed        Jason.Reed@maslon.com
  Counsel for Columbia Office Properties,
  LLC                                       Mayer Brown LLP                       Christine A. Walsh                      cwalsh@mayerbrown.com
  Counsel for Frontier Communications
  Corporation                               Mayer Brown LLP                       Joaquin M. C de Baca                    jcdebaca@mayerbrown.com
  Counsel for Frontier Communications
  Corporation                               Mayer Brown LLP                       Sean T. Scott                           stscott@mayerbrown.com
  Counsel for New York Football Giants,
  Inc.                                      McCarter & English LLP                John R Stoelker                         jstoelker@mccarter.com
  Counsel for Nokia of America
  Corporation                               McCarter & English LLP                Joseph Lubertazzi, Jr                   jlubertazzi@mccarter.com
  Counsel for the Texas Taxing              McCreary, Veselka, Bragg & Allen,
  Jurisdictions                             P.C.                                  Tara LeDay                              tleday@mvbalaw.com
  Counsel for United Electric Cooperative
  Services, Inc.                            McDonald Sanders, P.C.                Donald A. Kaczkowski                    dak@mcdonaldlaw.com



In re Windstream Holdings, Inc. et al.
Case No. 19-22312 (RDD)                                                          Page 3 of 6
          19-08279-rdd                   Doc 23          Filed 08/23/19               Entered 08/23/19 21:26:51                      Main Document
                                                                                    Pg 7 of 15
                                                                                     Exhibit A
                                                                                Master Service List
                                                                             Served via Electronic Mail


               Description                                CreditorName                        CreditorNoticeName                             Email
  Counsel for Sprint Communications                                                                                      dswan@mcguirewoods.com;
  Company, LP                                 MCGUIREWOODS LLP                       David I. Swan, Thuc-Doan Phan       dphan@mcguirewoods.com
                                                                                                                         ddunne@milbank.com;
  Counsel to Ad Hoc Group of Second                                                  Dennis F. Dunne, Andrew M. Leblanc, aleblanc@milbank.com;
  Lien Noteholders                            Milbank LLP                            Samuel A. Khalil                    skhalil@milbank.com
  Counsel for 2001 Sixth LLC/Sixth &
  Virginia Properties                         Miller Nash Graham & Dunn LLP          Mark D. Northrup                      mark.northrup@millernash.com
  Minnesota Attorney General                  Minnesota Attorney General             Attn Bankruptcy Department            Attorney.General@ag.state.mn.us
  Missouri Attorney General                   Missouri Attorney General              Attn Bankruptcy Department            attorney.general@ago.mo.gov
                                              Missouri Department of Revenue,
  Missouri Department of Revenue              Bankruptcy Unit                        Steven A. Ginther                     sdnyecf@dor.mo.gov
                                              Mitchell, Williams, Selig, Gates &
  Counsel for Acxiom LLC                      Woodyard, P.L.L.C.                     Stan. D Smith                         ssmith@mwlaw.com
  Counsel for Meredith Corporation dba
  WGCL-TV, WGCL-46 (CBS), WGCL
  CBS46, WPCH-TV, WPCH-TV –
  Peachtree TV, Peachtree TV, WNEM-
  TV, and WNEM TV5                            Morris James LLP                       Brett D. Fallon                       bfallon@morrisjames.com
                                                                                                                           LMarinuzzi@mofo.com;
                                                                                                                           BrettMiller@mofo.com;
                                                                                     Lorenzo Marinuzzi, Brett H. Miller,   TGoren@mofo.com;
  Counsel for the Official Committee of                                              Todd M. Goren, Jennifer L. Marines,   JMarines@mofo.com;
  Unsecured Creditors                         Morrison & Foerster LLP                and Erica J. Richards                 ERichards@mofo.com
                                                                                     Thomas D. Berghman, Davor             tberghman@munsch.com;
  Counsel for GLM DFW, Inc.                   Munsch Hardt Kopf & Harr, P.C.         Rukavina                              drukavina@munsch.com
  Counsel for Cyient, Inc.                    Murtha Cullina LLP                     Robert E. Kaelin                      rkaelin@murthalaw.com
  Nebraska Attorney General                   Nebraska Attorney General              Attn Bankruptcy Department            ago.info.help@nebraska.gov
  Counsel for California Public
  Employees’ Retirement System
  (“CalPERS”)                                 Nixon Peabody LLP                      Louis J. Cisz, III                    lcisz@nixonpeabody.com
  North Carolina Attorney General             North Carolina Attorney General        Attn Bankruptcy Department            dlennon@ncdoj.gov
  Counsel for the Board of Directors of
  Windstream Holdings, Inc.                   Norton Rose Fulbright US LLP    Kristian W. Gluck                            kristian.gluck@nortonrosefulbright.com
  Counsel for the Board of Directors of                                       Louis R. Strubeck, Jr. and James A.          louis.strubeck@nortonrosefulbright.com;
  Windstream Holdings, Inc.              Norton Rose Fulbright US LLP         Copeland                                     james.copeland@nortonrosefulbright.com
                                                                              Amanda Hiller, Deputy Commissioner,
  Counsel for the New York State         NYS Department of Taxation and       Jeffrey K. Cymbler District Tax
  Department of Taxation and Finance     Finance                              Attorney                                     Jeffrey.Cymbler@tax.ny.gov
  Counsel for Oakland Schools            Oakland Schools                      Sherry McMillan                              Sherry.McMillan@oakland.k12.mi.us
  Counsel for New York State Department Office of the New York State Attorney Leo V. Gagion, Assistant Attorney
  of Taxation and Finance                General                              General                                      leo.gagion@ag.ny.gov
                                                                              Attn Paul Schwartzberg and Serene
  US Trustee                             Office of the United States Trustee  Nakano                                       paul.schwartzberg@usdoj.gov
  United States Attorneys Office SDNY    Office of US Attorney SDNY           Attn Tax & Bankruptcy Unit                   Jeffrey.Oestericher@usdoj.gov
  Counsel for Velocloud Networks, LLC, a
  VMware company                         Orrick, Herrington & Sutcliffe LLP   Debra L. Felder                              dfelder@orrick.com
  Counsel for Velocloud Networks, LLC, a
  VMware company                         Orrick, Herrington & Sutcliffe LLP   Lorraine S. McGowen                   lmcgowen@orrick.com
                                                                              Debra I. Grassgreen and John W.       dgrassgreen@pszjlaw.com;
  Counsel for Zayo Group, LLC            Pachulski Stang Ziehl & Jones LLP    Lucas                                 jlucas@pszjlaw.com
                                                                                                                    arosenberg@paulweiss.com;
  Counsel to Ad Hoc Group of First Lien Paul, Weiss, Rifkind, Wharton &       Andrew N. Rosenberg, Brian S.         bhermann@paulweiss.com;
  Term Lenders                           Garrison LLP                         Hermann, Samuel E. Lovett             slovett@paulweiss.com
  Counsel for Pension Benefit Guaranty                                                                              Amador.Desiree@pbgc.gov;
  Corporation                            Pension Benefit Guaranty Corporation Desiree M. Amador                     efile@pbgc.gov
                                                                                                                    strattond@pepperlaw.com;
                                                                              David B. Stratton, Evelyn J. Meltzer  meltzere@pepperlaw.com;
  Counsel for Ensono, LLP                Pepper Hamilton LLP                  and Kenneth A. Listwak                listwakk@pepperlaw.com
  Counsel for United Call Center                                                                                    jaffeh@pepperlaw.com;
  Solutions, LLC                         Pepper Hamilton, LLP                 Henry J. Jaffe and Kenneth A. Listwak listwakk@pepperlaw.com
  Counsel for Andrews County Tax Office, Perdue, Brandon, Fielder, Collins &
  et al                                  Mott, L.L.P.                         c o Laura J. Monroe                   lmbkr@pbfcm.com

  Counsel for Holiday Independent School
  District, City of Wichita Falls, Wichita    Perdue, Brandon, Fielder, Collins &
  Falls Independent School District, et al.   Mott, L.L.P.                           c/o Jeanmarie Baer                    jbaer@pbfcm.com
  Counsel for Austin County Appraisal
  District, Burkeville Independent School
  District, Chambers County Tax Office, et    Perdue, Brandon, Fielder, Collins &
  al.                                         Mott, L.L.P.                           c/o Owen M. Sonik                     osonik@pbfcm.com
  Counsel to Pinehurst Centre Property,
  LLC                                         Pierce Mccoy, PLLC                     Jonathan A. Grasso                    jon@piercemccoy.com
  Counsel for Sho-Me Technologies, LLC,
  Sho-Me Power Electric Cooperative,
  Gascosage Electric Cooperative; and
  Pearce Services                             Polsinelli PC                          Brenna A. Dolphin                     bdolphin@polsinelli.com



In re Windstream Holdings, Inc. et al.
Case No. 19-22312 (RDD)                                                             Page 4 of 6
          19-08279-rdd                   Doc 23      Filed 08/23/19                 Entered 08/23/19 21:26:51                       Main Document
                                                                                  Pg 8 of 15
                                                                                   Exhibit A
                                                                             Master Service List
                                                                          Served via Electronic Mail


                Description                           CreditorName                          CreditorNoticeName                                Email
  Counsel for Sho-Me Technologies, LLC,
  Sho-Me Power Electric Cooperative,
  Gascosage Electric Cooperative; and
  Pearce Services                        Polsinelli PC                             Jeremy R. Johnson                      jeremy.johnson@polsinelli.com
  Public Service Commission of the State Public Service Commission of the
  of New York                            State of New York                         John C. Graham                         john.graham@dps.ny.gov
                                                                                   Christopher A. Lynch and Richard J.    clynch@reedsmith.com;
  Counsel for Fifth Third Bank             Reed Smith LLP                          Tannenbaum                             rtannenbaum@reedsmith.com

  Counsel for Wilmington Trust, National
  Association, as indenture trustee for the
  holders of 10.500% Second Lien Notes
  due June 20, 2024 and 9.00% Second                                                                                     kgwynne@reedsmith.com;
  Lien Notes due June 30, 2025              Reed Smith LLP                         Kurt F. Gwynne and Jason D. Angelo jangelo@reedsmith.com
  Counsel for Robert Murray, Lead                                                  Randall J. Baron, David A. Knotts and dknotts@rgrdlaw.com;
  Plaintiff                                 Robbins Geller Rudman & Dowd LLP       Eun Jin Lee                           elee@rgrdlaw.com
                                            Robinson Brog Leinwand Greene
  Counsel for Galleria Operating Co, Inc. Genovese & Gluck P.C.                    Fred B. Ringel                         fbr@robinsonbrog.com
  Counsel for American Arbitration
  Association                               Rumberger, Kirk & Caldwell, P.C.       R. Scott Williams                      swilliams@rumberger.com

  Counsel for Element Fleet Corporation
  (formerly known as Gelco Corporation)    Saul Ewing Arnstein & Lehr LLP          John D. Demmy                          john.demmy@saul.com
  Counsel for SBA Communications
  Corporation, Equinix, Inc. and CBRE,
  Inc.                                     Saul Ewing Arnstein & Lehr LLP          Lucian B. Murley                       luke.murley@saul.com
  Securities and Exchange Commission                                                                                      SECBankruptcy-OGC-ADO@sec.gov;
  Headquarters                             Securities and Exchange Commission Attn General Counsel                        NYROBankruptcy@sec.gov
  Securities and Exchange Commission       Securities and Exchange Commission
  NY Regional                              NY Regional Office                 Andrew Calamari Regional Director           bankruptcynoticeschr@sec.gov
  Counsel for the Dycom Entities and                                                                                      fsosnick@shearman.com;
  TCS Communications, LLC                  Shearman & Sterling LLP                 Fredric Sosnick and Sara Coelho        sara.coelho@shearman.com
  Counsel to the Ad Hoc Group of                                                                                          joel.moss@shearman.com;
  Midwest Noteholders                      Shearman & Sterling LLP                 Joel Moss and Jordan A. Wishnew        jordan.wishnew@shearman.com

  Counsel for 7121 Fairway Owner, LLC      Shutts & Bowen LLP                      Larry I. Glick                         lglick@shutts.com

  Counsel for Business Communications
  Management, Inc. and BCM One, Inc. Sidley Austin LLP                             Dennis M. Twomey                       dtwomey@sidley.com
  Counsel for Simon Property Group, L.P.
  and its related entities               Simon Property Group, L.P.                Ronald M. Tucker                       rtucker@simon.com
                                                                                                                          squsba@stblaw.com;
  Counsel for JPMorgan Chase Bank,                                                 Sandeep Qusba, Nicholas E. Baker,      nbaker@stblaw.com;
  N.A.                                     Simpson Thacher & Bartlett LLP          and Jamie J. Fell                      jamie.fell@stblaw.com
  Counsel to Conduent Commercial
  Solutions LLC                            Singer & Levick, PC                     Michelle E. Shriro                     mshriro@singerlevick.com
  Counsel for MAP Ground Lease Owner
  LLC and Plymouth TFC, General
  Partnership                              Sirlin Lesser & Benson, P.C.            Dana S. Plon                           dplon@sirlinlaw.com
  Counsel for Omni Group                   SmithAmundsen LLC                       William S. Hackney                     whackney@salawus.com
  Counsel for Cyrus One                    Sprouse Law Firm                        Marvin E. Sprouse III                  msprouse@sprousepllc.com
  Counsel to Transaction Network                                                   Christopher J. Giaimo and Jeffrey N.   christopher.giaimo@squirepb.com;
  Services, Inc.                           Squire Patton Boggs (US) LLP            Rothleder                              jeffrey.rothleder@squirepb.com
  Counsel for Prodapt North America,
  Inc., and USIC LLC                       Squire Patton Boggs (US) LLP            Stephen D. Lerner                      stephen.lerner@squirepb.com
                                           State of Michigan, Department of
  Interested Party                         Treasury                                Dana Nessel and Juandisha M. Harris harrisj12@michigan.gov
  Counsel for Digital Realty Trust, L.P.
  and affiliates                           Steol Rives LLP                         Ellen E. Ostrow                        ellen.ostrow@stoel.com
  Counsel for Digital Realty Trust, L.P.
  and affiliates                           Steol Rives LLP                         Oren Buchanan Haker                    oren.haker@stoel.com
  Counsel for CenturyLink                  Stinson LLP                             Brittany M. Michael                    brittany.michael@stinson.com
                                           Streusand, Landon, Ozburn &
  Counsel for Dell Marketing, L.P.         Lemmon, LLP                             Sabrina L. Streusand                   streusand@slollp.com
  Counsel for ATM Four LLC                 Stuart P. Gelberg                                                              spg@13trustee.net
                                           Stutzman, Bromberg, Esserman &
  Counsel for POTA JV, LLC                 Plifka, A Professional Corporation      Peter C. D’Apice                       dapice@sbep-law.com
                                           The Law Offices of Geoffrey T. Mott,
  Counsel for ATM Four LLC                 P.C.                                    Geoffrey T, Mott                       gmott@geoffreymottlaw.com
                                                                                   c/oTN Attorney General's Office,
  Counsel for TN Dept of Revenue           TN Dept of Revenue                      Bankruptcy Division                    AGBankNewYork@ag.tn.gov
  Counsel for ScanSource, Inc.,            Troutman Sanders LLP                    Brett D. Goodman                       brett.goodman@troutman.com
  Counsel for ScanSource, Inc.,            Troutman Sanders LLP                    Harris B. Winsberg                     harris.winsberg@troutman.com
                                                                                   Mail Code 2310A, Office of General
  Environmental Protection Agency (US)     US Environmental Protection Agency      Counsel                                Leopold.matt@Epa.gov




In re Windstream Holdings, Inc. et al.
Case No. 19-22312 (RDD)                                                           Page 5 of 6
          19-08279-rdd                   Doc 23      Filed 08/23/19             Entered 08/23/19 21:26:51                       Main Document
                                                                              Pg 9 of 15
                                                                               Exhibit A
                                                                           Master Service List
                                                                        Served via Electronic Mail


                 Description                        CreditorName                         CreditorNoticeName                              Email
  Counsel for Sequential Technology
  International, LLC                     Vedder Price P.C.                       Michael L. Schein                    mschein@vedderprice.com
  Top 50 Creditor and Official Committee                                                                              bbeard@vmware.com;
  of Unsecured Creditors                 VeloCloud Networks, Inc.                Brooks Beard and Roy Nolasco         rnolasco@vmware.com
                                                                                                                      hvogel@vogelbachpc.com;
  Counsel for Viavi Solutions              Vogel Bach & Horn, LLP                Heike M. Vogel and Eric H. Horn      ehorn@vogelbachpc.com
                                                                                                                      cshore@whitecase.com;
  Co-Counsel for UMB Bank, N.A.                                                  J. Christopher Shore, Harrison L.    hdenman@whitecase.com;
  as Indenture Trustee and U.S. Bank NA                                          Denman, Philip M. Abelson, Charles   pabelson@whitecase.com;
  as Indenture Trustee                     White & Case LLP                      R. Koster                            ckoster@whitecase.com
  Co-Counsel for UMB Bank, N.A.
  as Indenture Trustee and U.S. Bank NA
  as Indenture Trustee                     White & Case LLP                      Thomas E Lauria                      tlauria@whitecase.com
  Indenture Trustee to the 10.5% and 9%                                                                               RRitrovato@WilmingtonTrust.com;
  Notes                                    Wilmington Trust National Association Global Capital Markets               SCimalore@WilmingtonTrust.com
  Counsel for County of Putnam,            Wilson, Elser, Moskowitz, Edelman &
  Department of Finance                    Dicker LLP                            Mark G. Ledwin                       mark.ledwin@wilsonelser.com
  Counsel to Pinehurst Centre Property,
  LLC                                      Wolcott Rivers Gates                  Joshua D. Stiff                      jstiff@wolriv.com
  Counsel for 180 East Broad, LLC          Wollmuth Maher & Deutsch LLP          Paul R. DeFilippo                    pdefilippo@wmd-law.com
  Counsel for t3Broadband and t3
  Wireless, Inc.                           Womble Bond Dickinson (Us) LLP        Jeffrey L. Tarkenton                 Jeffrey.Tarkenton@wbd-us.com
  Counsel for BTC Block 20 Partnership,
  LP                                       Woods Oviatt Gilman LLP               Timothy P. Lyster                    tlyster@woodsoviatt.com
  Counsel for BTC Block 20 Partnership,
  LP                                       Woods Oviatt Gilman LLP               William F. Savino                    Wsavino@woodsoviatt.com




In re Windstream Holdings, Inc. et al.
Case No. 19-22312 (RDD)                                                        Page 6 of 6
19-08279-rdd   Doc 23   Filed 08/23/19 Entered 08/23/19 21:26:51   Main Document
                                      Pg 10 of 15




                                Exhibit B
                            19-08279-rdd   Doc 23   Filed 08/23/19 Entered 08/23/19 21:26:51           Main Document
                                                                  Pg 11 of 15
                                                                    Exhibit B
                                                              Chambers Service List
                                                             Served via Overnight Mail
   Description           CreditorName            CreditorNoticeName               Address1               Address2       City     State Zip
  Chambers     United States Bankruptcy Court   Honorable Judge Drain   300 Quarropas Street Rm 248   Chambers Copy White Plains NY   10601




In re Windstream Holdings, Inc. et al.
Case No. 19-22312 (RDD)                                             Page 1 of 1
19-08279-rdd   Doc 23   Filed 08/23/19 Entered 08/23/19 21:26:51   Main Document
                                      Pg 12 of 15




                                Exhibit C
                                     19-08279-rdd               Doc 23       Filed 08/23/19 Entered 08/23/19 21:26:51                                    Main Document
                                                                                           Pg 13 of 15
                                                                                                      Exhibit C
                                                                                                 Master Service List
                                                                                              Served via First Class Mail


             Description                        CreditorName                    CreditorNoticeName                   Address1                       Address2               City     State     Zip      Country
   Alabama Attorney General              Alabama Attorney General         Attn Bankruptcy Department         501 Washington Ave                                       Montgomery    AL    36104
                                                                                                             535 Madison Avenue, 22nd
   Aurelius Capital Management           Aurelius Capital Management      Attn Director or Officer           Fl                                                    New York     NY        10022
                                                                          c/o SS&C Fund Services                                            Gardenia Court, Camana                                     Cayman
   Aurelius Capital Master, Ltd.         Aurelius Capital Master, Ltd.    (Cayman) Ltd.                      45 Market Street               Bay                    Grand Cayman           KY 1-9003    Islands
   Official Committee of Unsecured       Communication Workers of         Patricia M. Shea, General          501 Third Street, N.W. Suite
   Creditors                             America, AFL-CIO, CLC            Counsel                            301                                                      Washington    DC    20036

   Top 50 Creditor and Official                                           Scott Callahan, Senior Manager
   Committee of Unsecured Creditors Crown Castle Fiber                    of Credit & Collections        80 Central Street                                            Boxborough    MA    01719
   Florida Attorney General         Florida Attorney General              Attn Bankruptcy Department     The Capitol PL-01                                            Tallahassee   FL    32399-1050
                                                                                                                                            Capitol Building, Suite
   Kentucky Attorney General             Kentucky Attorney General        Attn Bankruptcy Department         700 Capitol Avenue             118                       Frankfort     KY    40601-3449
   Mississippi Attorney General          Mississippi Attorney General     Attn Bankruptcy Department         Walter Sillers Building        550 High St Ste 1200      Jackson       MS    39201
   New Mexico Attorney General           New Mexico Attorney General      Attn Bankruptcy Department         408 Galisteo St                Villagra Building         Santa Fe      NM    87501
                                                                                                             Office of the Attorney
   New York Attorney General             New York Attorney General        Attn Bankruptcy Department         General                        The Capitol, 2nd Fl.      Albany        NY    12224-0341
                                         Office of the NY Attorney
   New York Attorney General             General                          Attorney General                   120 Broadway 24th Fl                                     New York      NY    10271
                                         Office of the NY Attorney
   New York Attorney General             General                          Attorney General                   The Capitol                                              Albany        NY    12224-0341
                                         Office of the United States      Attn Paul Schwartzberg and         201 Varick Street, Suite
   US Trustee                            Trustee                          Serene Nakano                      1006                           William K Harrington      New York      NY    10014
   Ohio Attorney General                 Ohio Attorney General            Attn Bankruptcy Department         30 E. Broad St. 14th Fl                                  Columbus      OH    43215
   Oklahoma Attorney General             Oklahoma Attorney General        Attn Bankruptcy Department         313 NE 21st St                                           Oklahoma City OK    73105
                                                                                                             16th Floor, Strawberry
   Pennsylvania Attorney General         Pennsylvania Attorney General    Attn Bankruptcy Department         Square                                                   Harrisburg    PA    17120
   Official Committee of Unsecured       Pension Benefit Guaranty         Thomas Taylor, Supervisory
   Creditors                             Corporation                      Financial Analyst                  1200 K Street N.W.                                       Washington    DC    20005-4026

   Secretary of the State                Secretary of State               Division of Corporations           99 Washington Ave Ste 600      One Commerce Plz          Albany        NY    12231-0001
   Secretary of the State                Secretary of State                                                  123 William St                                           New York      NY    10038-3804
                                                                                                             Rembert C. Dennis Office       1000 Assembly St Room
   South Carolina Attorney General       South Carolina Attorney General Attn Bankruptcy Department          Bldg.                          519                   Columbia          SC    29201
   Texas Attorney General                Texas Attorney General          Attn Bankruptcy Department          300 W. 15th St                                       Austin            TX    78701
   Indenture Trustee to the 8.75%,
   8.625%, 6 3/8%, 7.5%, and 7.75%                                        Attention: Global Corporate
   Notes                                 U.S. Bank National Association   Trust Services                     1349 West Peachtree Street Suite 1050                    Atlanta       GA    30309
   Indenture Trustee to the 8.75%,
   8.625%, 6 3/8%, 7.5%, and 7.75%                                        c/o US Bank Corporate Trust
   Notes                                 U.S. Bank National Association   Services                           60 Livingston Ave.                                       St. Paul      MN    55107
   Official Committee of Unsecured                                        Gavin Wilkinson, Senior Vice
   Creditors                             UMB Bank                         President, Corporate Trust         120 South Sixth St, Ste 1400                             Minneapolis   MN    55402




In re Windstream Holdings, Inc. et al.
Case No. 19-22312 (RDD)                                                                                 Page 1 of 1
19-08279-rdd   Doc 23   Filed 08/23/19 Entered 08/23/19 21:26:51   Main Document
                                      Pg 14 of 15




                                Exhibit D
                                19-08279-rdd     Doc 23      Filed 08/23/19 Entered 08/23/19 21:26:51                Main Document
                                                                           Pg 15 of 15
                                                                                  Exhibit D
                                                                               Affected Parties
                                                                          Served via First Class Mail
                        CreditorName            CreditorNoticeName                  Address1                    Address2               City     State    Zip
               CSL Alabama System LLC          Attn Director or Officer    4001 Rodney Parham Road                                Little Rock   AR      72212
               CSL Arkansas System LLC         Attn Director or Officer    4001 Rodney Parham Road                                Little Rock   AR      72212
               CSL Florida System LLC          Attn Director or Officer    10802 Executive Center Drive   Benton Bldg., Ste 300   Little Rock   AR      72211
               CSL Georgia Realty LLC          Attn Director or Officer    10802 Executive Center Drive   Benton Bldg., Ste 300   Little Rock   AR      72211
               CSL Georgia System LLC          Attn Director or Officer    10802 Executive Center Drive   Benton Bldg., Ste 300   Little Rock   AR      72211
               CSL Iowa System LLC             Attn Director or Officer    10802 Executive Center Drive   Benton Bldg., Ste 300   Little Rock   AR      72211
               CSL Kentucky System LLC         Attn Director or Officer    10802 Executive Center Drive   Benton Bldg., Ste 300   Little Rock   AR      72211
               CSL Mississippi System LLC      Attn Director or Officer    10802 Executive Center Drive   Benton Bldg., Ste 300   Little Rock   AR      72211
               CSL Missouri System LLC         Attn Director or Officer    10802 Executive Center Drive   Benton Bldg., Ste 300   Little Rock   AR      72211
               CSL National, LP                Attn Director or Officer    10802 Executive Center Drive   Benton Bldg., Ste 300   Little Rock   AR      72211
               CSL New Mexico System LLC       Attn Director or Officer    10802 Executive Center Drive   Benton Bldg., Ste 300   Little Rock   AR      72211
               CSL North Carolina Realty LP    Attn Director or Officer    4001 Rodney Parham Road                                Little Rock   AR      72212
               CSL North Carolina System LP    Attn Director or Officer    4001 Rodney Parham Road                                Little Rock   AR      72212
               CSL Ohio System LLC             Attn Director or Officer    10802 Executive Center Drive   Benton Bldg., Ste 300   Little Rock   AR      72211
               CSL Oklahoma System LLC         Attn Director or Officer    10802 Executive Center Drive   Benton Bldg., Ste 300   Little Rock   AR      72211
               CSL Realty LLC                  Attn Director or Officer    10802 Executive Center Drive   Benton Bldg., Ste 300   Little Rock   AR      72211
               CSL Tennessee Realty LLC        Attn Director or Officer    10802 Executive Center Drive   Benton Bldg., Ste 300   Little Rock   AR      72211
               CSL Texas System LLC            Attn Director or Officer    10802 Executive Center Drive   Benton Bldg., Ste 300   Little Rock   AR      72211
               Uniti Group Inc.                Attn Director or Officer    10802 Executive Center Drive   Benton Bldg., Ste 300   Little Rock   AR      72211




In re Windstream Holdings, Inc. et al.
Case No. 19-22312 (RDD)                                                          Page 1 of 1
